Title: To Alexander Hamilton from Henry Knox, 24 July 1794
From: Knox, Henry
To: Hamilton, Alexander


War Department, July 24, 1794. “I have the honour to transmit you a Copy of a circular letter to the several Engineers employed for fortifying certain ports and harbours of the United States. And I beg leave to request that you will take such measures as you may deem proper for the purchase of such tracts of land, at the places respectively as shall be designated by the Engineers to the Agents.”
